Citation Nr: 0725636	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968, and from December 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO awarded service connection 
for bilateral hearing loss; an initial noncompensable 
evaluation was assigned, effective June 27, 2003.  The 
veteran timely appealed the January 2004 rating action to the 
Board. 

In a July 2006 statement to the Board, the veteran withdrew 
his prior request for a hearing before a VLJ at the RO.  As 
he has not indicated that the hearing should be rescheduled, 
his request is, therefore, deemed withdrawn.  
38 C.F.R. § 20.704(d) (2006).  


FINDING OF FACT

The veteran has Level I hearing loss in each ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with the initial 
rating following the grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further VCAA notice was required once the RO 
awarded service connection for bilateral hearing loss in 
January 2004. 

Regarding VA's duty to assist the appellant with his claim, 
service medical record, post-service VA and private 
examination and clinical treatment reports, and statements, 
prepared by the veteran and previous co-workers, have been 
associated with the claims file.  

In addition, the veteran was examined by VA in August 2003 
for the purpose of determining the etiology and current 
severity of any currently present bilateral hearing loss.  
There is no evidence or contention that the hearing loss has 
changed since that examination.

The veteran has contended that the VA examination in August 
2003 was inadequate.  To this end, he maintained that because 
the examination was conducted in a soundproof room, it could 
not have accounted for the effects of hearing loss on the 
ordinary conditions of life (see, VA Form 9, prepared by the 
veteran and received by the RO in May 2004).  
VA regulations lay out specific requirements for the conduct 
of audiology examinations used to rate hearing loss.  
38 C.F.R. § 4.85(a); see also 38 C.F.R. § 4.85(b)-(d) (2006).  
The veteran has not pointed to any way in which the VA 
examinations failed to comply with the regulatory 
requirements.  Those regulations anticipate that examinations 
will be conducted in a controlled environment.  59 Fed. Reg. 
17296 (Apr. 12, 1994).  They also recognized that in certain 
exceptional circumstances examinations in a controlled 
environment would not adequately portray the level of hearing 
impairment under ordinary conditions of life.  Id.  For that 
reason, VA adopted 38 C.F.R. § 4.86 to evaluate those 
exceptional patterns of hearing loss.  Id.  
The veteran has not cited any authority for the proposition 
that testing in a soundproof room is inadequate to determine 
the effects of hearing loss under the ordinary conditions of 
life absent an exceptional pattern of hearing loss.  In any 
event, the precise conduct of hearing examinations is left to 
state licensed audiologists who possess the necessary 
expertise to determine how best to conduct hearing 
examinations.  The Board does not possess the necessary 
expertise to second guess those determinations except to 
insure that the examinations are conducted in accordance with 
the requirements of the regulations.

The veteran has not reported that any other pertinent 
evidence might be available to support the instant claim.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  

II.  Relevant Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
In this case, the history of the veteran's disability 
includes service medical records, containing a clinical 
finding of "defective hearing" on a November 1980 physical 
for retention for the Army National Guard, along with an 
August 2003 VA examination report demonstrating that the 
appellant had bilateral hearing loss for  VA compensation 
purposes was the result of in-service noise exposure.  
38 C.F.R. § 3.385 (2006). 

Hearing Loss-criteria

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  

In this case, the audiology examination shows that the 
veteran's hearing loss does not meet the requirements of an 
unusual pattern of hearing impairment.  Id.

III.  Analysis

On VA examination in August 2003, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	5	40	55	50	38
Left	 	10	55	55	40	40

Speech discrimination was 96 percent in both ears.  

These results showed level I hearing loss bilaterally, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85.  
These findings warrant the initial noncompensable evaluation 
currently assigned.  38 C.F.R. § 4.85, Table VII.

The August 2003 examination report does not reveal an 
exceptional pattern of hearing loss warranting evaluation in 
accordance with 38 C.F.R. § 4.86.

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The objective evidence provides no basis for granting an 
initial compensable evaluation for the level of bilateral 
hearing loss currently demonstrated.

The Board has considered whether a "staged" rating is 
appropriate.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, shows the same level of hearing loss under the 
rating schedule throughout the period since the effective 
date of service connection.  It does not support assigning 
different percentage disability ratings during the period in 
question.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial (compensable) rating for 
the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).

IV.  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  Indeed, while the 
veteran has indicated that his hearing loss interfered with 
his ability to perform his job as sheriff assigned to court 
security detail, the evidence also shows that he has retired 
from that position.  Therefore, there is no marked 
interference with current employment.  The disability has not 
required any periods of hospitalization since the effective 
date of service connection.  The Board will not, therefore, 
refer the question of entitlement to an extraschedular 
evaluation for consideration by appropriate authorities.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


